DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-91 have been cancelled.
Claims 92-131 are pending and under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 92-100 and 102-131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10634680. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued 10634680 patent is a species which uses the same method of three fluorescent split components assay for detecting analyte TNF, HER2 and immunoglobulin Ig (see claims 1, 14 and 17).  10634680 patent recites detecting of a target in a mixture by adding a first agent comprising a first binding domain for binding to the target and a first peptide fragment of a split reporter protein, followed by adding a second agent comprising a second binding domain for binding to the target and a second peptide fragment of a split reporter protein and lastly adding a third agent  comprising a third fragment of the split reporter protein wherein the third agent binds to the first and second agents to for an active reporter complex.  Furthermore 10634680 also uses split enzyme, beta-barrel protein and luciferase as a split reporter protein (See claims 11-13).

Claim 101 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 17 of U.S. Patent No. 10634608 in view of Gerg (US 20130344094). Claim 101 directs to use of ankyrin repeat protein as a target binding domain in either first or second agent. Such alternative is well-known and commonly practiced in the field. For example, Gerg teaches alternative binding agent other than conventional antibody, e.g. aptamer, peptide mimics, ankyrin repeat protein (See section 0147).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use alternative binding agent, such as ankyrin repeat protein as taught by Gerg with reasonable expectation of success.

Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to use binding agent for targeting analyte, and there were a number of methodologies available to do so.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  no prior art teaches or fairly suggests using the current method for detecting an analyte in a sample. The closest prior art is the reference of Cabantous (Scientific Reports 2013 Vol. 3: 2854;  IDS reference) where Cabantous teaches using a tripartite split protein complementation assay. However, Cabantous uses the tripartite split protein complementation for protein-protein interaction, not for using two binding domains for targeting an analyte. Cabantous is simply a direct interaction of the A (first targeting domain) and B (second targeting domain)(binding A and B to each other) (See Figure 1 of Cabantous) whereas the current invention, like sandwich assay, using two binding domains A and B to bind to an analyte at different regions thereof followed by a third domain bind to A and B forming a complex in generating signal.

Conclusion 
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHANGHWA J. CHEU
Primary Examiner
Art Unit 1678



/CHANGHWA J CHEU/Primary Examiner, Art Unit 1678